DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular reference in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this Office action.

Claim Objections
Claim(s) 3, 4, 12, 13 and 17 is/are objected to because of the following informalities. With respect to claims 3 and 13, the misspelled "middlewear" should be corrected to "middleware." With respect to claim 4, "the flexible backing to transmitting" should be corrected within the scope of "the flexible backing transmitting." With respect to claims 12 and 13, the dependent claims appear to repeat previously recited limitations; e.g., in claim 12, the limitations indicate the system further comprises the ECG monitor; however, claim 11, on which claim 12 depends already positively recites this element. To the best of the examiner's understanding, this a typographical error, which should be corrected. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 6-7, 10-12, 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0051946 A1 (Arne) in view of US 2011/0237924 A1 (cited by Applicant, McGusty), US 6,454,708 B1 (cited by Applicant, Ferguson) and US 2007/0270678 A1 (cited by Applicant, Fadem).
Regarding claims 1 and 10, Arne teaches/suggests an ECG monitoring system comprising:
etc.; ¶ [0040] where reusable component performs multiple functions including sensing ECG); and
an ECG patch (disposable component 202, 500, etc.), the patch comprising: 
a backing formed of an elongated strip of material (adhesive base 502); 
an ECG electrode respectively affixed to and conductively exposed on a contact surface of each end of the elongated strip (electrodes 220, electrodes 504, etc.; ¶ [0063] wherein the sensor data may include ECG data via hydrogel electrodes 220a, 220b); 
a flexible circuit affixed on each end to the elongated strip and comprising a pair of circuit traces each originating within one of the ends of the elongated strip and electrically coupled to one of the ECG electrodes (¶ [0056] flex circuit 228 providing a platform for configurability and enabling interfacing of multiple sensor configurations to a single physical PCBA and electrically to the reusable electronic module 204; ¶ [0106] flex circuit for interconnection between electrodes 504 and contacts 506); 
a non-conductive receptacle adhered on the elongated strip on a surface opposite the contact surface and formed to removably receive an ECG monitor operable to obtain ECG signals through the ECG electrodes (mechanical snap-in connect mechanism 508 for receiving reusable component 600; ¶¶ [0039]-[0040] where reusable component interfaces with the disposable component and performs multiple functions including sensing ECG), wherein the non-conductive receptacle comprises electrode terminals aligned to electrically interface the pair of circuit traces to the ECG monitor (electrical contacts 506 in the mechanical snap-in connect mechanism 508 configured to electrically couple to the electrical contacts 702 of the reusable component);
etc., of the reusable module; and/or ¶ [0055] wherein the disposable component 202 may include additional sensors, such as a GSR or EDA sensor, a temperature sensor, SpO2, etc.);
a battery positioned on the backing to provide power to one or more of the physiological sensors and the ECG monitor (¶ [0105] battery packaged in the skin adhesive base 502).
Arne does not expressly teach the backing is a flexible backing formed of a stretchable material. 
McGusty teaches/suggests a flexible backing formed of a stretchable material (flexible outer front layer and/or flexible layer; ¶ [0070] and ¶ [0073] where each of the layers are breathable and stretchable); at least two ECG electrodes respectively affixed to and conductively exposed on a contact surface of the backing (electrodes protruding through a portal in the third flexible layer); a flexible circuit comprising circuit traces electrically coupled to a respective ECG electrode (flexible intermediate circuit layer; ¶ [0069] where the circuit layer has the plurality of electrodes and electrical conductors fixed to a back side thereof).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/patch of Arne with the backing comprising a flexible backing formed of stretchable material as taught and/or suggested by McGusty in order to provide a backing/patch that is breathable and stretchable (McGusty, ¶ [0070] and/or ¶ [0073]), thereby increasing patient comfort, reducing delay or interference with a user's normal daily routine, etc.
Arne as modified does not expressly teach the non-conductive receptacle is adhered on one of the ends of the flexible backing, but rather illustrates the receptacle is provided in the center of e.g., Fig. 5). Arne as modified additionally does not expressly disclose the position of the battery on the backing, e.g., that the battery is disposed on one end of the flexible backing. 
Ferguson teaches and/or suggests a similar system comprising a patch (sensor band 10) comprising ECG electrodes and at least on physiological sensor (starting col. 1, line 44, electrodes and other sensors); and a receptacle for detachably removably receiving an ECG monitor (dock 13 for connecting, e.g., a smart card), wherein the receptacle is positioned on one end of the flexible backing (Fig. 2, where connector is disposed on end/portion 16); and a battery positioned on one end of the flexible backing to provide power to one or more of the physiological sensors and the ECG monitor (col. 6, lines 12-20, where the power supply may reside on the sensor band (e.g., in the connector), which is disposed on one end of the band, as noted above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system/patch of Arne with the non-conductive receptacle and the battery being disposed on one end of the band as taught/suggested by Ferguson as a simple substitution of one suitable disposable band and reusable monitor configuration for another to yield no more than predictable results. See MPEP 2143(I)(B).
Arne as modified additionally does not disclose the system/patch further comprises memory on the flexible backing programed with one or more sampling rates to each instruct one of the physiological sensors to obtain readings of physiological data. 
Fadem teaches/suggests a system comprising a backing and at least one electrode affixed thereto (e.g., Fig. 2, electrode strip 35); and memory on the flexible backing programed with one or more sampling rates to each instruct a physiological sensor to obtain readings of physiological data (Fig. 2, identification memory chip 29; ¶ [0040] where identification memory chip 29 stores 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system/patch of Arne with memory on the flexible backing programmed with one or more sampling rates to each instruct one of the physiological sensors to obtain readings of physiological data, wherein each of the physiological sensors is configured to record the physiological data based on the sampling rate as taught and/or suggested by Fadem in order to permit the reusable/ECG monitor to automatically configure itself for the appropriate data capture rate for each electrode/sensor provided on a disposable patch/backing (Fadem, ¶ [0038]).
Regarding claim 2, Arne as modified teaches/suggests the system comprises the ECG monitor, as discussed above, and further teaches/suggests the system further comprises a download station to retrieve the ECG signals and the physiological data from the ECG monitor (Fig. 1, base station 112, reference "116" used in specification, ¶ [0032]). 
Regarding claim 6, Arne as modified teaches/suggests each of the physiological sensors comprise one of a SpO2 sensor, blood pressure sensor, temperature sensor, respiratory rate sensor, glucose sensor, airflow sensor, or volumetric pressure sensor (e.g., ¶ [0055]). 
Regarding claim 7, Arne as modified teaches/suggests the system further comprises the ECG monitor, as noted above, wherein the ECG monitor comprises a sealed housing adapted to be removably secured into the nonconductive receptacle (¶ [0014]); electronic circuity comprised within the sealed housing (¶ [0014]), the circuitry comprising: an ECG front end circuit configured to sense the ECG signals through the ECG electrodes provided on the flexible backing (sensor interfaces 216, 218; ¶ [0046] analog front end); and a flash memory to record the ECG signals 
Regarding claims 11 and 20, Arne teaches and/or suggests an ECG monitoring system comprising:
an ECG monitor (reusable component 204, 600, etc.; ¶ [0040] where reusable component performs multiple functions including sensing ECG), the monitor comprising:
a sealed housing (¶ [0014]); and
electronic circuity comprised within the sealed housing (¶ [0014]), comprising: an externally-powered micro-controller (controller/processor 210; ¶ [0105] where power may be provided to system via a battery external to the reusable component, i.e., on the disposable patch) and an ECG front end circuit configured to sense the ECG signals through the ECG electrodes provided on the flexible backing (sensor interfaces 216, 218; ¶ [0046] analog front end); and
an ECG patch (disposable component 202, 500, etc.), the patch comprising: 
a backing formed of an elongated strip of material (adhesive base 502); 
an ECG electrode respectively affixed to and conductively exposed on a contact surface of each end of the elongated strip (electrodes 220, electrodes 504, etc.; ¶ [0063] wherein the sensor data may include ECG data via hydrogel electrodes 220a, 220b); 
a flexible circuit affixed on each end to the elongated strip and comprising a pair of circuit traces each originating within one of the ends of the elongated strip and electrically coupled to one of the ECG electrodes (¶ [0056] flex circuit 228 providing a platform for configurability and enabling interfacing of multiple sensor configurations to a single 
a non-conductive receptacle securely adhered on the elongated strip on a surface opposite the contact surface and formed to removably receive the ECG monitor (mechanical snap-in connect mechanism 508 that receives the reusable component 600; ¶¶ [0039]-[0040] where reusable component interfaces with the disposable component and performs multiple functions including sensing ECG), the non-conductive receptacle comprising electrode terminals aligned to electrically interface the pair of circuit traces to the ECG monitor (electrical contacts 506 in the mechanical snap-in connect mechanism 508 configured to electrically couple to the electrical contacts 702 of the reusable component);
at least one physiological sensor provided with the ECG monitor or on the flexible backing (¶ [0048] accelerometer, temperature sensor, etc. of the reusable module; and/or ¶ [0055] wherein the disposable component 202 may include additional sensors, such as a GSR or EDA sensor, a temperature sensor, SpO2, etc.), wherein the physiological sensor is electrically interfaced with the micro-controller over an expansion bus (¶ [0056]);
a battery positioned on the backing to provide power to one or more of the physiological sensors and the ECG monitor (¶ [0105] battery packaged in the skin adhesive base 502).
Arne does not expressly teach the backing is a flexible backing formed of a stretchable material. 
McGusty teaches/suggests a flexible backing formed of a stretchable material (flexible outer front layer and/or flexible layer; ¶ [0070] and ¶ [0073] where each of the layers are breathable 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/patch of Arne with the backing similarly configured for electrically interfacing ECG electrodes and at least one physiological sensor with the micro-controller of an ECG monitor, the backing comprising a flexible backing formed of stretchable material as taught and/or suggested by McGusty in order to provide a backing/patch providing the necessary electrical interfacing that is breathable and stretchable (McGusty, ¶ [0070], ¶ [0073], etc.), thereby increasing patient comfort, reducing delay or interference with a user's normal daily routine, etc.
Arne as modified does not expressly teach the non-conductive receptacle is adhered on one of the ends of the flexible backing, but rather illustrates the receptacle is provided in the center of the backing (e.g., Fig. 5). Arne as modified additionally does not expressly disclose the position of the battery on the backing, e.g., that the battery is disposed on one end of the flexible backing. 
Ferguson teaches and/or suggests a similar system comprising a patch (sensor band 10) comprising ECG electrodes and at least on physiological sensor (starting col. 1, line 44, electrodes e.g., a smart card), wherein the receptacle is positioned on one end of the flexible backing (Fig. 2, where connector is disposed on end/portion 16); and a battery positioned on one end of the flexible backing to provide power to one or more of the physiological sensors and the ECG monitor (col. 6, lines 12-20, where the power supply may reside on the sensor band (e.g., in the connector), which is disposed on one end of the band, as noted above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system/patch of Arne with the non-conductive receptacle and the battery being disposed on one end of the band as taught/suggested by Ferguson as a simple substitution of one suitable disposable band and reusable monitor configuration for another to yield no more than predictable results. See MPEP 2143(I)(B).
Arne as modified additionally does not disclose the system/patch further comprises memory on the flexible backing programed with one or more sampling rates to each instruct one of the physiological sensors to obtain readings of physiological data. 
Fadem teaches/suggests a system comprising a backing and at least one electrode affixed thereto (e.g., Fig. 2, electrode strip 35); and memory on the flexible backing programed with one or more sampling rates to each instruct a physiological sensor to obtain readings of physiological data (Fig. 2, identification memory chip 29; ¶ [0040] where identification memory chip 29 stores parameters for a biopotential measurement, such as sampling rate), wherein the physiological sensor is configured to record physiological data based on the sampling rate (¶ [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system/patch of Arne with memory on the flexible backing programed with one or more sampling rates to each instruct one of the physiological  
Regarding claim 12, Arne as modified teaches/suggests the system comprises the ECG monitor, as discussed above, and further teaches/suggests the system further comprises a download station to retrieve the ECG signals and the physiological data from the ECG monitor (Fig. 1, base station 112, reference "116" used in specification, ¶ [0032]). 
Regarding claim 16, Arne as modified teaches/suggests each of the physiological sensors comprise one of a SpO2 sensor, blood pressure sensor, temperature sensor, respiratory rate sensor, glucose sensor, airflow sensor, or volumetric pressure sensor (e.g., ¶ [0055]). 
Regarding claim 17, Arne as modified teaches/suggests the electronic circuity of the ECG monitor further comprises a flash memory to record the ECG signals (memory 212; ¶ [0045] where the processor 210 receives all sensor signals, processes the data and stores new data records into the memory 212; ¶ [0064] where memory 212 may comprise flash memory). 

Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arne in view of McGusty, Ferguson and Fadem as applied to claim(s) 2 and 12 above, and further in view of US 2010/0056877 A1 (Fein).
Regarding claims 3 and 13, Arne as modified teaches/suggests the limitations of claims 2 and 12, as discussed above. Arne further discloses the ECG signals and sensor data may be communicated from the download station (base station) to a remote node (106), such as a server e.g., ¶ [0035]). Arne as modified does not disclose the ECG signals are converted into a different format via middleware on the download station. 
Fein teaches and/or suggests a system comprising a medical data gathering device (sensors 23); a download station to retrieve data from the device, wherein the data is converted into a different format via middleware on the download station (¶ [0027] where middleware 20 receives data from the sensors and may reformat or package the data for use by a cloud computing resource 30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Arne with the download station converting the data retrieved from the ECG monitor, e.g., ECG signals, physiological data, etc., into a different format via middleware as taught/suggested by Fein in order to condition the data for use by the remote server (Fein, Abstract). 

Claim(s) 4, 5, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arne in view of McGusty, Ferguson and Fadem as applied to claim(s) 1 and 11 above, and further in view of US 2013/0124891 A1 (Donaldson).
Regarding claims 4, 5, 14, and 15, Arne as modified teaches/suggests the limitations of claims 1 and 11, as discussed above. Arne as modified further discloses the system comprises a tactile button positioned on an outer surface of the ECG monitor (user button 240). Arne as modified further discloses the microcontroller of the ECG monitor and physiological sensor communicate via the flexible backing, or flexible circuit thereof, wherein the physiological sensor obtains readings of the physiological data and transmits the readings to the ECG monitor via the flexible backing (¶ [0056]). Arne as modified does not expressly disclose the flexible backing e.g., ¶ [0061]). 
Donaldson discloses requesting a measurement from a physiological sensor via a tactile button (¶ [0021] where a measurement, e.g., heart rate, is only acquired after a user requests the measurement of their heart-rate, for example by pressing a suitable button). Donaldson discloses, relative to continuous monitoring systems, the above-noted configuration consumes less power. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Arne the flexible backing transmitting a request to one of the physiological sensors based on a press of a tactile button, wherein the physiological sensor obtains readings of the physiological data based on the request and transmits the readings to the ECG monitor as taught/suggested by Donaldson in order to reduce the power consumption of the system by acquiring readings less frequently and/or as needed (Donaldson, ¶ [0021]), thereby enabling longer monitoring and/or reducing battery capacity requirements. 




Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arne in view of McGusty, Ferguson and Fadem as applied to claim(s) 7 and 17 above, and further in view of US 2007/0208233 A1 (cited by Applicant, Kovacs).
Regarding claims 8 and 18, Arne as modified teaches/suggests the limitations of claims 7 and 17, as discussed above, but does not expressly teach the electronic circuitry of the ECG monitor is configured to embed the physiological data into a stream of the ECG signals. 
Kovacs teaches/suggests an ECG monitor comprising electronic circuitry configured to embed physiological data into a stream of the ECG signals (¶ [0087] where exemplary packets include ECG samples in addition to other physiological data samples, e.g., respiratory impedance, acceleration, SpO2, etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Arne with the electronic circuitry of the ECG monitor being configured to embed physiological data into a stream of the ECG signals as taught/suggested by Kovacs in order to assemble the data of different physiologic data types into a suitable format for storage/transmission and subsequent analysis (Kovacs, ¶ [0086], ¶ [0107]). 

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arne in view of McGusty, Ferguson and Fadem as applied to claim(s) 7 and 17 above, and further in view of US 2011/0021937 A1 (cited by Applicant, Hugh).
Regarding claims 9 and 19, Arne as modified teaches/suggests the limitations of claims 7 and 17, as discussed above, but does not expressly teach the electronic circuitry of the ECG monitor is configured to match the ECG signals to the physiological data. 
Hugh teaches/suggests an ECG monitor comprising electronic circuitry configured to match ECG signals to physiological data (¶ [0064] correlated ECG and motion signals). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Arne the electronic circuitry of the ECG 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Meredith Weare/Primary Examiner, Art Unit 3791